Exhibit 10.2

 

GRAPHIC [g159081kci001.jpg]

 

June 19, 2014

 

FS ENERGY AND POWER FUND
c/o GSO Capital Partners LP
345 Park Avenue, 31st Floor
New York, NY 10154
Attention:  Valerie Kritsberg

 

Re:  Global Partners LP and GLP Finance Corp. $70,000,000 8.00% Senior Notes Due
2018

 

Ladies and Gentlemen:

 

Reference is made to that certain Indenture, dated as of February 14, 2013, by
and among Global Partners LP, a Delaware limited partnership (the “Company”),
GLP Finance Corp., a Delaware corporation (“Finance Corp.,” and together with
the Company, the “Issuers”), and FS Energy and Power Fund (the “Holder”), as
amended by the First Supplemental Indenture dated March 5, 2013 and the Second
Supplemental Indenture dated December 20, 2013 (the “Indenture”).  Capitalized
terms used in this letter agreement (this “Letter Agreement”) but not defined
herein and defined in the Indenture shall have the meanings given to them in the
Indenture.

 

1.                                      BACKGROUND.

 

On June 1, 2014, the Issuers delivered to the Holder notice of the Issuers’
expected incurrence of HY Bonds, which notice states that the Issuers intend to
exercise their rights under Section 3.10(a) of the Indenture to (x) cause the
Holder to exchange 71.42857% of its outstanding Notes (the “Made-Whole Notes”)
for an amount of HY Bonds determined pursuant to Section 3.10(c) of the
Indenture (including accrued interest) and (y) repurchase at par plus accrued
interest (without payment of the Make Whole Premium or any other premium) of the
Holder’s remaining outstanding Notes (the “Par Notes”).

 

On the date hereof, the Issuers entered into a purchase agreement (the “Purchase
Agreement”) with Merrill Lynch, Pierce, Fenner & Smith Incorporated, as the
representative of the initial purchasers named therein (the “Initial
Purchasers”), pursuant to which, on June 24, 2014 (the “Issue Date”), subject to
the terms and conditions set forth in the Purchase Agreement, the Issuers will
issue, and the Initial Purchasers will purchase, $375 million of 6.25% Senior
Notes pursuant to Rule 144A and Regulation S of the Securities Act of 1933, as
amended, to be issued pursuant to and governed by the terms set forth in an
indenture, which terms are substantially set out in the preliminary offering
memorandum dated June 16, 2014 (the “Preliminary Offering Memorandum,” and such
Senior Notes, the “2014 Bonds”).

 

2.                                      WAIVER OF EXCHANGE RIGHTS.

 

The Issuers and the Holder hereby agree that the following is intended to occur
on the Issue Date:

 

(a)                                 the Issuers shall pay, or cause to be paid,
to the Holder a cash amount equal to the sum of the following (the “Repurchase
Price”):

 

--------------------------------------------------------------------------------


 

(i)                                     (A) the aggregate principal amount of
the Made-Whole Notes plus (B) the HY Bond Make Whole Amount in respect of the
Made-Whole Notes, rounded down to the nearest whole multiple of $1,000, which
amount is equal to $52,726,000 (the “Actual Make-Whole Amount”);

 

(ii)                                  accrued interest on the Made-Whole Notes
and the Par Notes, which amount is equal to $2,022,222.22;

 

(iii)                               the aggregate principal amount of the Par
Notes, which amount is equal to $20,000,000; and

 

(iv)                              the amount of any excess not included in the
Actual Make-Whole Amount as a result of the rounding described in clause
(i) above, which amount is equal to $51.94; and

 

(b)                                 the Holder shall receive an allocation of
2014 Bonds under the 2014 Bond offering (the “Allocated 2014 Bonds”) in a
principal amount equal to (i) the Actual Make-Whole Amount divided by (ii) the
issue price of the 2014 Bonds (expressed as a percentage of par) (the “Allocated
2014 Bond Purchase Price”), rounded up to the nearest $1,000, which amounts to
an Allocated 2014 Bond Purchase Price of $52,726,000, and, so long as the
Allocated 2014 Bonds are issued substantially on the terms set forth in the
Preliminary Offering Memorandum and the related pricing term sheet, the Holder
hereby agrees to accept such allocation and purchase the Allocated 2014 Bonds
for a purchase price equal to the Allocated 2014 Bond Purchase Price.

 

For transactional ease, the Issuers and the Holder hereby agree that,
notwithstanding anything to the contrary set forth above or in the Indenture, in
lieu of the Issuers’ cash payment to the Holder of a portion of the Actual
Make-Whole Amount equal to the Allocated 2014 Bond Purchase Price on the Issue
Date (as part of the Repurchase Price) and the Holder’s subsequent cash payment
of the Allocated 2014 Bond Purchase Price to the Initial Purchasers on the Issue
Date (as consideration for the Allocated 2014 Bonds), such cash payments shall
not be required to actually be made but instead shall be deemed to have been
made.  The Issuers and the Holder hereby further agree that, notwithstanding
anything to the contrary set forth in the Indenture (including, without
limitation, Section 3.07 thereof), (a) the Issuers shall be permitted to
repurchase the outstanding Notes held by the Holder in exchange for the
Repurchase Price pursuant to the terms described above on the Issue Date
(without any further action being required to be taken, including any delivery
of notice, by the Issuers in connection therewith), and (b) upon the Holder’s
receipt of the Repurchase Price (including by virtue of the Holder’s receipt of
the Allocated 2014 Bonds), the Indenture shall be satisfied and discharged in
its entirety and will cease to be of further effect with respect to the Notes.
The Holder further hereby agrees to deliver to the Issuers, in escrow, on or
prior to the Issue Date, all of its Notes, which Notes shall be cancelled on the
Issue Date upon the satisfaction and discharge of the Indenture as set forth
above.

 

The Issuers and the Holder hereby agree that, notwithstanding anything to the
contrary set forth in the Indenture, their respective rights under Section 3.10
of the Indenture that were triggered in connection with the 2014 Bond offering,
including their rights to require an “exchange” of the outstanding Notes of the
Holder for 2014 Bonds and to document such “exchange” in an exchange agreement
in the form attached as Exhibit B to the Indenture, shall be automatically and
irrevocably waived by the Issuers and the Holder immediately upon the
consummation of the actions set forth in clauses (a) and (b) of the first
paragraph under this Section 2 on the Issue Date.  In the event that the Issue
Date occurs and the Holder does not receive all or any portion of the Repurchase
Price (including by virtue of the Holder’s failure to receive all or any portion
of the Allocated 2014 Bonds), the waiver set forth in the immediately preceding
sentence shall not be effective and, accordingly, the Issuers shall be in
default under Section 3.10 of the

 

--------------------------------------------------------------------------------


 

Indenture, and the Issuers and the Holder hereby agree that, notwithstanding
anything to the contrary set forth in the Indenture (including, without
limitation, Section 6.01 thereof), such default shall result in an immediate and
automatic Event of Default.

 

3.                                      TERMINATION.

 

This Letter Agreement shall terminate and be of no further force or effect at
5:00 pm New York City time on June 24, 2014 if the Issue Date has not occurred
by such time; provided, however, that the termination of this letter agreement
shall not relieve any party with respect to any liability for breach of this
Letter Agreement prior to such termination.

 

4.                                      MISCELLANEOUS.

 

Nothing in this letter agreement, expressed or implied, is intended to confer on
any person other than the parties hereto (and their respective successors and
assigns) any rights, remedies, obligations or liabilities under or by reason of
this letter agreement.  This Letter Agreement may be amended, waived or
otherwise modified only by an instrument in writing signed on behalf of each of
the parties.

 

The provisions of Sections 11.01 (Notices), 11.04 (Governing Law; Submission to
Jurisdiction and Venue; Waiver of Jury Trial), 11.07 (Severability), 11.09
(Counterparties) and 11.11 (Expenses) of the Indenture shall apply, mutatis
mutandis, to this Letter Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

GLOBAL PARTNERS LP

 

 

 

 

 

By:

Global GP LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

 

 

Eric Slifka

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

GLP FINANCE CORP.

 

 

 

 

 

 

 

 

By:

/s/ Eric Slifka

 

 

 

Eric Slifka

 

 

 

President and Chief Executive Officer

 

[Global - Signature page to Side Letter (February Indenture)]

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED AS OF
THE DATE FIRST WRITTEN ABOVE:

 

FS ENERGY AND POWER FUND

 

By: GSO Capital Partners LP as Sub-Adviser

 

By:

/s/ Tom Iannarone

 

Name:

Tom Iannarone

 

Title:

Authorized Signatory

 

 

[Global - Signature page to Side Letter (February Indenture)]

 

--------------------------------------------------------------------------------